HARWOOD, Justice.
The petition for a writ of certiorari was of course accompanied by a brief in petitioner’s behalf. No brief was received in opposition to the petition.
Having read petitioner’s brief and the opinion of the Court of Civil Appeals, 259 So.2d 291, we felt that a full review should be accorded the petitioner and accordingly granted the writ and set the cause down for argument, there being unusual facets in this case.
Having heard the arguments of respective counsel, and studied their briefs, we have concluded that the conclusion of the Court of Civil Appeals is correct under the facts and the posture of the case made by the decree of the trial court. It follows *738that the judgment of the Court of Civil Appeals is due to be affirmed and it is so ordered.
Affirmed.
LAWSON, MERRILL, COLEMAN, BLOODWORTH, MADDOX and McCALL, JJ., concur.
HÉFLIN, C. J., dissents.